                                          Case 4:19-cv-00167-KAW Document 15 Filed 04/25/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                            Case No. 4:19-cv-00167-KAW
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            QUASH
                                   9             v.
                                                                                            Re: Dkt. No. 11
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 76.103.77.3,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On March 28, 2019, Defendant John Doe filed a motion to quash a subpoena that Plaintiff

                                  14   Strike 3 Holdings, LLC issued to his internet service provider (“ISP”), Comcast Cable

                                  15   Communications (“Comcast”), seeking the subscriber information for the IP address that Plaintiff

                                  16   has connected to the alleged infringement of its copyrights in pornographic films.

                                  17          Upon review of the moving papers, the Court finds that the motion can be resolved without

                                  18   oral argument pursuant to Civil Local Rule 7(b), and DENIES Defendant’s motion to quash the

                                  19   subpoena and orders Plaintiff to serve a copy of this order on Comcast.

                                  20                                         I.   BACKGROUND
                                  21          Plaintiff Strike 3 Holdings, LLC has filed dozens of copyright infringement cases in this

                                  22   district pertaining to its ownership of adult-content movies distributed through its websites.

                                  23   (Compl., Dkt. No. 1 ¶¶ 2-3.) Plaintiff alleges that Defendant has used the BitTorrent protocol to

                                  24   download and distribute Plaintiff’s movies to others in violation of Plaintiff’s copyrights in the

                                  25   material. (Compl. ¶ 4.) Specifically, Defendant has infringed Plaintiff’s copyrights in 99 movies

                                  26   over an extended period of time. (Id., Compl., Ex. A.) Defendant is known to Plaintiff only by his

                                  27   IP address 76.103.77.3, which is maintained by Comcast. (Compl. ¶ 5.)

                                  28          On January 9, 2019, Plaintiff filed the complaint. Thereafter, Plaintiff filed an ex parte
                                           Case 4:19-cv-00167-KAW Document 15 Filed 04/25/19 Page 2 of 4




                                   1   application for leave to serve an early third-party subpoena on Comcast in order to identify the

                                   2   name and address of the subscriber associated with the IP address connected to the allegedly

                                   3   infringing conduct. The Court found that Plaintiff showed good cause to permit early discovery

                                   4   and granted permission for Plaintiff to serve the subpoena on Comcast, which included provisions

                                   5   to protect the defendant subscriber’s privacy. (Dkt. No. 12.) Plaintiff served a subpoena on

                                   6   Comcast, and, on March 28, 2019, Defendant filed a motion to quash the subpoena. (Def.’s Mot.,

                                   7   Dkt. No. 11.) On April 12, 2019, Plaintiff filed an opposition.1 (Pl.’s Opp’n, Dkt. No. 14.)

                                   8   Defendant did not file a reply, so the motion is fully briefed.

                                   9                                      II.    LEGAL STANDARD
                                  10          Federal Rule of Civil Procedure 45 governs discovery of non-parties by subpoena. The

                                  11   scope of discovery through a Rule 45 subpoena is the same as the scope of discovery permitted

                                  12   under Rule 26(b). Beaver Cty. Employers Ret. Fund v. Tile Shop Holdings, Inc., No. 3:16-mc-
Northern District of California
 United States District Court




                                  13   80062-JSC, 2016 WL 3162218, at *2 (N.D. Cal. June 7, 2016) (citing Fed. R. Civ. P. 45 Advisory

                                  14   Comm.'s Note (1970); Fed. R. Civ. P. 34(a)). Pursuant to Federal Rule of Civil Procedure 26, in a

                                  15   civil action, a party may obtain discovery “regarding any non-privileged matter that is relevant to

                                  16   any party's claim or defense and proportional to the needs of the case considering the importance

                                  17   of the issues at stake in the action, the amount in controversy, the parties' relative access to

                                  18   relevant information, the parties' resources, the importance of the discovery in resolving the issues,

                                  19   and whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed.

                                  20   R. Civ. P. 26(b)(1).

                                  21          Notwithstanding, the court must limit the frequency or extent of discovery if it determines

                                  22   that: “(i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained from

                                  23   some other source that is more convenient, less burdensome, or less expensive; (ii) the party

                                  24   seeking discovery has had ample opportunity to obtain the information by discovery in the action;

                                  25   or (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

                                  26
                                  27
                                       1
                                         The Court notes that Plaintiff’s opposition was filed one day late, as it was due on April 11,
                                       2019. Nonetheless, the undersigned will consider the arguments raised. Counsel is advised that the
                                  28   failure to timely file an opposition in the future “shall constitute consent to the granting of the
                                       motion.” (Judge Westmore’s General Standing Order ¶ 22.)
                                                                                           2
                                          Case 4:19-cv-00167-KAW Document 15 Filed 04/25/19 Page 3 of 4




                                   1   26(b)(2)(C). Rule 45 further provides that “the court for the district where compliance is required

                                   2   must quash or modify a subpoena that: (i) fails to allow a reasonable time to comply; (ii) requires

                                   3   a person to comply beyond the geographical limits specified in Rule 45(c); (iii) requires disclosure

                                   4   of privileged or other protected matter, if no exception or waiver applies; or (iv) subjects a person

                                   5   to undue burden.” Fed. R. Civ. P. 45(d)(3)(A).

                                   6          Generally, “a party has no standing to seek to quash a subpoena issued to someone who is

                                   7   not a party to the action, unless the objecting party claims some personal right or privilege with

                                   8   regard to the documents sought.” Drummond Co., Inc. v. Collingsworth, 2013 WL 6074157, at

                                   9   *15 (N.D. Cal. Nov. 18, 2013) (quoting 9A Charles A. Wright & Arthur R. Miller, Fed. Prac. &

                                  10   Proc. § 2459 (3d ed. 2008)). If good cause is shown, a court may “issue an order to protect a party

                                  11   or person from annoyance, embarrassment, oppression, or undue burden or expense, including . . .

                                  12   forbidding the disclosure or discovery.” Fed. R. Civ. P. 26(c)(1)(A).
Northern District of California
 United States District Court




                                  13          The moving party bears the burden of persuasion on a motion to quash, but the party

                                  14   issuing the subpoena must demonstrate that the discovery is relevant. See, e.g., Chevron Corp. v.

                                  15   Donziger, No. 3:12-mc-80237-CRB, 2013 WL 4536808, at *4 (N.D. Cal. Aug. 22, 2013) (citation

                                  16   omitted); see also Optimize Tech. Solutions, LLC v. Staples, Inc., No. 5:14-mc-80095-LHK, 2014

                                  17   WL 1477651, at *2 (N.D. Cal. Apr. 14, 2014).

                                  18                                         III.    DISCUSSION
                                  19          In the motion, Defendant contends that being the target of this civil action is an undue

                                  20   burden, because there “is a substantial likelihood that the plaintiff will be unable to establish that

                                  21   Doe was actually the person responsible” for the alleged infringement. (Def.’s Mot. at 1.)

                                  22   Defendant also improperly attaches what appears to be a letter from a neighbor stating that he and

                                  23   his family have been using Doe’s unsecured wireless internet connection for years to access

                                  24   streaming sites, and that he knows that others in their housing complex have used it as well.

                                  25   (Def.’s Mot. at 2.)

                                  26          In sum, Defendant claims innocence. While this may be true, at this juncture, Plaintiff is

                                  27   simply attempting to ascertain the subscriber’s identity, and is, therefore, permitted to subpoena

                                  28   the ISP for the defendant’s identifying information, and conduct an initial investigation into the
                                                                                          3
                                          Case 4:19-cv-00167-KAW Document 15 Filed 04/25/19 Page 4 of 4




                                   1   defendant. Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1145 (9th Cir. 2018). Thus, the fact

                                   2   that other people have access to Defendant’s unsecured, wi-fi is immaterial. To the extent that

                                   3   Defendant believes that Plaintiff will be unable to prove its case, that argument is similarly

                                   4   premature, as Plaintiff is only trying to ascertain the defendant subscriber’s identity.

                                   5          Even so, Plaintiff contends that the subscriber information is relevant to the case, because,

                                   6   while the subscriber is not necessarily the infringer, the only party that Plaintiff knows of with

                                   7   continuous access to the IP address is the subscriber defendant. (Pl.’s Opp’n at 6.) Thus, Plaintiff

                                   8   needs the subscriber information to conduct a good faith investigation. See id. The Court agrees.

                                   9          Accordingly, Plaintiff has shown that the subscriber information is relevant, and, since

                                  10   Defendant’s claims of noninfringement have no bearing at this juncture, the Court DENIES

                                  11   Defendant’s motion to quash the subpoena.

                                  12                                        IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          In light of the foregoing, Defendant’s motion to quash the subpoena is DENIED.

                                  14          IT IS SO ORDERED.

                                  15   Dated: April 25, 2019
                                                                                              __________________________________
                                  16                                                          KANDIS A. WESTMORE
                                  17                                                          United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
